Per Curiam.
We are of the opinion that the written instrument signed with the name of the corporate defendant by the individual defendant was not a lease of the real property in question, but was properly held by the Appellate Term to be an agreement to make a lease, and that, therefore, the authority of the defendant McRae was not required to be in writing. We are of the opinion, therefore, that the determination of the Appellate Term reversing the judgment of the Municipal Court in favor of the defendant 585 West End Avenue, Inc., should be affirmed, with costs to plaintiff, appellant, respondent, against the corporate defendant, appellant.
We are, furthermore, of the opinion that the complaint was improperly dismissed as against the defendant McRae, and that said defendant, if unauthorized to make the agreement for a lease, was not alone hable to the plaintiff for actual damages sustained by plaintiff, but, in addition, was hable to plaintiff for the value of the lease which he, without authority, contracted to make in behalf of the corporate defendant. It follows, therefore, that the judgment of the Municipal Court in favor of the defendant McRae dismissing the complaint, affirmed by the Appellate Term, should be reversed. Judgment absolute having been stipulated by the corporate defendant in case of affirmance by this court of the determination of the Appellate Term as to said defendant, no new trial is necessary as to the defendant McRae and the plaintiff may proceed to an assessment of damages of the plaintiff against the corporate defendant.
Present — Finch, P. J., Merrell, O’Malley, Sherman and Townley, JJ.
Determination so far as appealed from by the plaintiff reversed, with costs to the plaintiff against the defendant McRae in all courts. Determination so far as it reversed the judgment for defendant 585 West End Avenue, Inc., affirmed and judgment absolute directed in favor of the plaintiff against the said defendant upon said defendant’s stipulation, with costs to the plaintiff against said defendant in all courts.